Name: Council Regulation (EU) No 1323/2014 of 12 December 2014 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Regulation
 Subject Matter: international affairs;  international trade;  Asia and Oceania;  oil industry
 Date Published: nan

 13.12.2014 EN Official Journal of the European Union L 358/1 COUNCIL REGULATION (EU) No 1323/2014 of 12 December 2014 amending Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EU) No 36/2012 (2) gives effect to most of the measures provided for in Decision 2013/255/CFSP. (2) On 12 December 2014, the Council adopted Decision 2014/901/CFSP (3) amending Decision 2013/255/CFSP in order to prevent jet fuels and additives being sold, supplied, transferred or exported, whether or not originating in the Union, to any person, entity or body in Syria, or for use in Syria. (3) Furthermore, it should be prohibited to provide financing or financial assistance, including financial derivatives, as well as insurance and reinsurance or brokering services, to any person, entity or body in Syria or for use in Syria with respect to the sale, supply, transfer or export of jet fuels and additives in Syria, or for use in Syria. (4) It is necessary to provide for a prohibition on the participation, knowing and intentional, in activities the object or effect of which is to circumvent the provisions of this Regulation. (5) It is necessary to amend the no claims clause provided for in Regulation (EU) No 36/2012 in accordance with the wording of the Guidelines on implementation and evaluation of restrictive measures (sanctions) in the framework of the EU Common Foreign and Security Policy. (6) These measures fall within the scope of the Treaty and, therefore, in particular with a view to ensuring their uniform application by economic operators in all Member States, action at the level of the Union is necessary in order to implement them. (7) Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 36/2012 is amended as follows: (1) The following Article is inserted: Article 7a 1. It shall be prohibited to: (a) sell, supply, transfer or export, directly or indirectly, jet fuel and fuel additives as identified in Annex Va to any person, entity or body in Syria, or for use in Syria; (b) provide financing or financial assistance, including financial derivatives, as well as insurance and reinsurance related to the sale, supply, transfer or export of jet fuel and fuel additives as identified in Annex Va to any person, entity or body in Syria, or for use in Syria; (c) provide brokering services with regard to the sale, supply, transfer or export of jet fuel and fuel additives as identified in Annex Va to any person, entity or body in Syria, or for use in Syria. 2. Annex Va shall include jet fuel and fuel additives. 3. By way of derogation from paragraph 1, the competent authorities in the Member States as identified on the websites listed in Annex III may authorise the sale, supply, transfer or export of jet fuel and fuel additives and the provision of financing and financial assistance, including financial derivatives, as well as insurance and reinsurance and brokering services related to the sale, supply, transfer or export of jet fuel and fuel additives as identified in Annex Vb to any person, entity or body in Syria, or for use in Syria under such conditions as they deem appropriate, having determined that the jet fuel and fuel additives are required by the United Nations, or bodies acting on its behalf, for humanitarian purposes such as delivering or facilitating the delivery of assistance, including medical supplies, food or the transfer of humanitarian workers and related assistance, or for evacuations from Syria or within Syria. 4. The Member States concerned shall within four weeks inform the other Member States and the Commission of any authorisations granted under this Article. 5. The prohibition laid down in paragraph 1 shall not apply to: (a) jet fuel and fuel additives as listed in Annex Vb exclusively used by non-Syrian civilian aircraft landing in Syria, provided that they are intended and used solely for the continuation of the flight operation of the aircraft into which they were loaded; (b) jet fuel and fuel additives as listed in Annex Vb exclusively used by a designated Syrian air carrier as listed in Annexes II and IIa carrying out evacuations from Syria in accordance with Article 16(h); (c) jet fuel and fuel additives as listed in Annex Vb exclusively used by a non-designated Syrian air carrier carrying out evacuations from or within Syria. . (2) Article 27 is replaced by the following: Article 27 1. No claims in connection with any contract or transaction the performance of which has been affected, directly or indirectly, in whole or in part, by the measures imposed under this Regulation, including claims for indemnity or any other claim of that type, such as a claim for compensation or a claim under a guarantee, in particular a claim for extension or payment of a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, of whatever form, shall be satisfied, if they are made by: (a) designated persons, entities or bodies listed in Annex II or IIa; (b) any other Syrian person, entity or body, including the Syrian government; (c) any person, entity or body acting through or on behalf of one of the persons, entities or bodies referred to in points (a) or (b). 2. In any proceedings for the enforcement of a claim, the onus of proving that satisfying the claim is not prohibited under paragraph 1 shall be on the person seeking the enforcement of that claim. 3. This Article is without prejudice to the right of the persons, entities and bodies referred to in paragraph 1 to judicial review of the legality of the non-performance of contractual obligations in accordance with this Regulation.. (3) The following Article is inserted: Article 27a It shall be prohibited to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the provisions of Articles 2a, 3, 3a, 4, 5, 6, 7a, 8, 9, 11, 11a, 11b, 11c, 12, 13, 14, 24, 25, 26 and 26a.. (4) Annex I to this Regulation is inserted as Annex Va to Regulation (EU) No 36/2012. (5) Annex II to this Regulation is inserted as Annex Vb to Regulation (EU) No 36/2012. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 2014. For the Council The President S. GIANNINI (1) OJ L 147, 1.6.2013, p. 14. (2) Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (OJ L 16, 19.1.2012, p. 1). (3) Council Decision 2014/901/CFSP of 12 December 2014 amending Decision 2013/255/CFSP concerning restrictive measures against Syria (see page 28 of this Official Journal). ANNEX I ANNEX Va JET FUEL AND FUEL ADDITIVES AS REFERRED TO IN ARTICLE 7a(1) No. Description CN Code (1) Jet fuel (other than kerosene): Spirit type jet fuel (light oils) 2710 12 70 Other than kerosene (medium oils) 2710 19 29 (2) Kerosene type jet fuel (medium oils) 2710 19 21 (3) Kerosene type jet fuel blended with biodiesel (1) 2710 20 90 (4) Oxidation inhibitors Oxidation inhibitors used in additives for lubricating oils:  oxidation inhibitors containing petroleum oils: 3811 21 00  other oxidation inhibitors: 3811 29 00 Oxidation inhibitors used for other liquids used for the same purpose as mineral oils: 3811 90 00 (5) Static dissipater additives Static dissipater additives for lubricating oils:  containing petroleum oils: 3811 21 00  other: 3811 29 00 Static dissipater additives for other liquids used for the same purpose as mineral oils: 3811 90 00 (6) Corrosion inhibitors Corrosion inhibitors for lubricating oils:  containing petroleum oils: 3811 21 00  other: 3811 29 00 Corrosion inhibitors for other liquids used for the same purpose as mineral oils: 3811 90 00 (7) Fuel system icing inhibitors (anti-icing additives) Fuel system icing inhibitors for lubricating oils:  containing petroleum oils: 3811 21 00  other: 3811 29 00 Fuel system icing inhibitors for other liquids used for the same purpose as mineral oils: 3811 90 00 (8) Metal de-activators Metal de-activators for lubricating oils:  containing petroleum oils: 3811 21 00  other: 3811 29 00 Metal de-activator for other liquids used for the same purpose as mineral oils: 3811 90 00 (9) Biocide additives Biocide additives for lubricating oils:  containing petroleum oils: 3811 21 00  other: 3811 29 00 Biocide additives for other liquids used for the same purpose as mineral oils: 3811 90 00 (10) Thermal stability improver additives Thermal stability improver for lubricating oils:  containing petroleum oils: 3811 21 00  other: 3811 29 00 Thermal stability improver for other liquids used for the same purpose as mineral oils: 3811 90 00 (1) Provided it still contains 70 % or more by weight of petroleum oils or bituminous mineral oils. ANNEX II ANNEX Vb JET FUEL AND FUEL ADDITIVES AS REFERRED TO IN ARTICLE 7a(3) No. Description CN Code (1) Jet fuel (other than kerosene): Spirit type jet fuel (light oils) 2710 12 70 Other than kerosene (medium oils) 2710 19 29 (2) Kerosene type jet fuel (medium oils) 2710 19 21 (3) Kerosene type jet fuel blended with biodiesel (1) 2710 20 90 (4) Oxidation inhibitors Oxidation inhibitors used in additives for lubricating oils:  oxidation inhibitors containing petroleum oils: 3811 21 00  other oxidation inhibitors: 3811 29 00 Oxidation inhibitors used for other liquids used for the same purpose as mineral oils: 3811 90 00 (5) Static dissipater additives Static dissipater additives for lubricating oils:  containing petroleum oils: 3811 21 00  other: 3811 29 00 Static dissipater additives for other liquids used for the same purpose as mineral oils: 3811 90 00 (6) Metal de-activators Metal de-activators for lubricating oils:  containing petroleum oils: 3811 21 00  other: 3811 29 00 Metal de-activator for other liquids used for the same purpose as mineral oils: 3811 90 00 (7) Biocide additives Biocide additives for lubricating oils:  containing petroleum oils: 3811 21 00  other: 3811 29 00 Biocide additives for other liquids used for the same purpose as mineral oils: 3811 90 00 (8) Thermal stability improver additives Thermal stability improver for lubricating oils:  containing petroleum oils: 3811 21 00  other: 3811 29 00 Thermal stability improver for other liquids used for the same purpose as mineral oils: 3811 90 00 (1) Provided it still contains 70 % or more by weight of petroleum oils or bituminous mineral oils.